Exhibit 10.2

--------------------------------------------------------------------------------

PURCHASE AGREEMENT

among

UNITED RENTALS, INC.

and

APOLLO INVESTMENT FUND IV, L.P.
APOLLO OVERSEAS PARTNERS IV, L.P.
J.P. MORGAN PARTNERS (BHCA), L.P.

Dated as of June 10, 2008

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

--------------------------------------------------------------------------------

ARTICLE I Purchase and Sale

 

1

1.1. Authorization of the Notes

 

1

1.2. Purchase of the Preferred Stock and Sale of the Notes

 

2

ARTICLE II Closing and Closing Deliveries

 

2

2.1. Closing

 

2

2.2. Deliveries at the Closing

 

2

ARTICLE III Representations and Warranties of Purchaser

 

3

3.1. Organization and Corporate Power

 

3

3.2. Ownership of Notes

 

3

3.3. Authorization; No Breach

 

3

3.4. Purchaser Information

 

4

3.5. Tender Offer and Financing

 

4

3.6. Other

 

4

ARTICLE IV Representations and Warranties of Sellers

 

4

4.1. Organization and Corporate Power

 

4

4.2. Ownership of Securities

 

5

4.3. Authorization; No Breach

 

5

4.4. Purchase for Investment

 

5

4.5. Accredited Investor

 

5

4.6. ERISA

 

6

ARTICLE V Covenants

 

6

5.1. Standstill

 

6

5.2. Confidentiality

 

7

5.3. Continuation of D&O Insurance and Indemnification

 

7

5.4. No Tender of Common Stock

 

7

5.5. ERISA

 

8

5.6. Tax

 

8

5.7. Further Assurances

 

8

ARTICLE VI EXPENSES, ETC.

 

8

6.1. Transaction Expenses

 

8


--------------------------------------------------------------------------------




 

 

 

6.2. Survival

 

8

ARTICLE VII Miscellaneous

 

8

7.1. Entire Agreement; Consent to Amendments and Assignments

 

8

7.2. Survival of Representations and Warranties

 

9

7.3. Successors and Assigns

 

9

7.4. Severability

 

9

7.5. Counterparts; Facsimile and Email Transmission

 

9

7.6. Descriptive Headings; Interpretations

 

9

7.7. Governing Law

 

9

7.8. Notices

 

10

7.9. Third Party Rights

 

11

7.10. Interpretation

 

11

7.11. Definitions

 

11

Schedule A – Ownership of Preferred Stock

Exhibit A – Form of Indenture

Exhibit B – Form of Registration Rights Agreement

--------------------------------------------------------------------------------



PURCHASE AGREEMENT

                    This PURCHASE AGREEMENT (“Agreement”) is made as of June 10,
2008, between UNITED RENTALS, INC., a Delaware corporation (“Purchaser”), and
APOLLO INVESTMENT FUND IV, L.P. and APOLLO OVERSEAS PARTNERS IV, L.P.
(collectively, the “Apollo Sellers”) and J.P. MORGAN PARTNERS (BHCA), L.P. (the
“Chase Seller”; and collectively with the Apollo Sellers, the “Sellers”). Except
as otherwise indicated herein, capitalized terms used herein are defined in
Section 7.11 below.

Recitals

                    A. The Apollo Sellers own 300,000 shares of Purchaser’s
Series C Perpetual Convertible Preferred Stock, par value $.01 per share (the
“Series C Preferred Stock”) and 100,000 shares of Purchaser’s Series D-1
Perpetual Convertible Preferred Stock, par value $.01 per share (the “Series D-1
Preferred Stock”).

                    B. The Chase Seller owns 5,252 shares of the Series D-1
Preferred Stock and 44,748 shares of Purchaser’s Series D-2 Perpetual
Convertible Preferred Stock, par value $.01 per share (the “Series D-2 Preferred
Stock”; and collectively, with the Series D-1 Preferred Stock and Series C
Preferred Stock, the “Preferred Stock”).

                    C. The Preferred Stock owned by the Sellers represents all
of the issued and outstanding Preferred Stock.

                    D. Upon the terms and conditions set forth herein, Purchaser
has agreed to purchase from the Sellers the Preferred Stock, the terms of which
restrict Purchaser from, among other things, paying or making certain
extraordinary dividends, including any repurchases of shares of Purchaser’s
common stock, par value $.01 per share (the “Common Stock”) to the extent such
repurchases exceed 7.5% of Purchaser’s market capitalization, without the
consent of the holders of the Preferred Stock, and the Sellers have agreed to
sell the Preferred Stock to Purchaser.

                    E. Purchaser has elected to satisfy a portion of the
purchase price of the Preferred Stock by issuing and delivering Notes (as
defined below) to the Sellers and the Sellers have agreed to accept such Notes
as part of the consideration for the Preferred Stock on the terms and conditions
set forth herein.

                    NOW THEREFORE, in consideration of the mutual promises and
covenants contained herein and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto
covenant and agree as follows:

ARTICLE I
PURCHASE AND SALE

                    1.1. Authorization of the Notes. Purchaser hereby authorizes
the issue and sale of up to $425,000,000 aggregate principal amount of its 14%
Senior Notes due 2014, Series A (the “Notes”). As used herein, the term “Notes”
includes all notes originally issued under an indenture (the “Indenture”)
between Purchaser and The Bank of New York, as Trustee (the “Trustee”), such
Indenture, dated as of the Closing Date (as defined below), in the form attached
hereto as Exhibit A.

--------------------------------------------------------------------------------



2

                    1.2. Purchase of the Preferred Stock and Sale of the Notes.
Subject to the terms and conditions of this Agreement, Purchaser agrees to
purchase and each Seller agrees to sell the Preferred Stock specified opposite
such Seller’s name in Schedule A for $612,164,938 in the aggregate (with
$383,334,000 of such amount being payable in Notes) in the case of the Apollo
Sellers and for $66,539,668 in the aggregate (with $41,666,000 of such amount
being payable in Notes) in the case of the Chase Seller (such transactions,
including the issue and sale of Notes pursuant hereto, the “Purchase and Sale”).

ARTICLE II
CLOSING AND CLOSING DELIVERIES

                    2.1. Closing. The closing of the Purchase and Sale (the
“Closing”) shall take place at the offices of Simpson Thacher & Bartlett LLP,
425 Lexington Avenue, New York, New York 10017 at 10:00 a.m. (or such earlier
time as the parties may agree) on the date hereof (the “Closing Date”) and
simultaneously with the execution and delivery of this Agreement.

                    2.2. Deliveries at the Closing.

                    (a) Closing Deliveries by Purchaser. At the Closing,
Purchaser shall deliver the following:

 

 

 

          (i) to each Seller (x) the amount of cash (to be paid by wire transfer
in immediately available funds to a bank account designated by such Seller)
specified opposite such Seller’s name under the column titled “Cash
Consideration” in Schedule A and (y) the applicable principal amount of Notes
specified opposite such Seller’s name under the column titled “Principal Amount
of Notes” in Schedule A, such Notes having been designated a Private Placement
number issued by Standard & Poor’s CUSIP Service Bureau (in cooperation with the
Securities Valuation Office of the National Association of Insurance
Commissioners);

 

 

 

          (ii) the Registration Rights Agreement executed by Purchaser;

 

 

 

          (iii) the Indenture executed by each party thereto;

 

 

 

          (iv) the same solvency assurances that Purchaser delivered to the
lenders providing the Financing, but addressed to and for the benefit of the
Sellers; and

 

 

 

          (v) a certificate executed by a duly authorized executive officer of
Purchaser dated as of the Closing Date, certifying that the representations and
warranties contained in Article III hereof are true and correct as of the
Closing Date.


--------------------------------------------------------------------------------



3

                    (b) Closing Deliveries by Sellers. At the Closing, each
Seller shall deliver the following:

 

 

 

          (i) certificates representing the number and class of shares of
Preferred Stock specified opposite such Seller’s name in the columns titled
“Number of Shares” and “Class” in Schedule A, accompanied by stock powers
endorsed to Purchaser;

 

 

 

          (ii) the Registration Rights Agreement executed by such Seller;

 

 

 

          (iii) in the case of the Apollo Sellers, resignation letters in form
and substance reasonably satisfactory to Purchaser evidencing the resignations
of each director on Purchaser’s board of directors that was nominated by an
Apollo Seller or its affiliate (collectively, the “Apollo Directors”); and

 

 

 

          (iv) a certificate executed by a duly authorized executive officer of
such Seller (or with respect to the Chase Seller, a duly authorized
attorney-in-fact) dated as of the Closing Date, certifying that the
representations and warranties contained in Article IV hereof are true and
correct as of the Closing Date.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PURCHASER

                    As a material inducement to Sellers to enter into this
Agreement, sell the Preferred Stock and purchase the Notes, Purchaser hereby
represents and warrants to each Seller that:

                    3.1. Organization and Corporate Power. Purchaser is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. Purchaser has all requisite corporate power and
authority, and any material licenses, permits and authorizations necessary to
own and operate its properties, to enter into this Agreement, the Indenture, the
Registration Rights Agreement and the Notes and to carry on its business as now
conducted except where the failure to be so licensed, qualified or in good
standing would not have a Material Adverse Effect.

                    3.2. Ownership of Notes. The Notes are free and clear of any
and all mortgages, pledges, security interests, liens or other encumbrances or
charges of any kind.

                    3.3. Authorization; No Breach.

                    (a) Purchaser has duly authorized the execution, delivery
and performance of this Agreement, the Indenture, the Registration Rights
Agreement and the Notes. Each of this Agreement, the Indenture, the Registration
Rights Agreement and the Notes has been duly executed and delivered by Purchaser
and constitutes a legal, valid and binding obligation of Purchaser, enforceable
in accordance with its terms, subject to the availability of equitable remedies
and to the laws of bankruptcy and other similar laws affecting creditors’ rights
generally.

--------------------------------------------------------------------------------



4

                    (b) The execution, delivery and performance by Purchaser of
this Agreement, the Indenture, the Registration Rights Agreement and the Notes
do not (i) conflict with or result in a breach of the terms, conditions or
provisions of or (ii) constitute a default under, or result in a violation of,
or require any authorization, consent, approval, exemption or other action by or
notice to any court or administrative or governmental body (other than the
Securities and Exchange Commission in connection with the Registration Rights
Agreement) pursuant to, (A) any law, statute, rule or regulation to which
Purchaser is subject, (B) any formation or other organizational document of
Purchaser or (C) any agreement, instrument, order, judgment or decree to which
Purchaser is a party or by which it is bound, except, in the case of clauses (A)
and (C) above, for any such conflict, breach, default, violation, required
action or notification that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

                    3.4. Purchaser Information. An accurate and complete copy of
each report and definitive proxy statement filed with or furnished to the
Securities and Exchange Commission by Purchaser or any of its Subsidiaries
pursuant to the Securities Act or the Exchange Act since January 1, 2008 (the
“Purchaser SEC Reports”) is publicly available. No such Purchaser SEC Report, at
the time filed or furnished (and, in the case of proxy statements, on the dates
of the relevant meetings), contained any untrue statement of a material fact or
omitted to state any material fact required to be stated therein or necessary in
order to make the statements made therein, in light of the circumstances in
which they were made, not misleading, except that subsequently filed or
furnished Purchaser SEC Reports as of a later date (but filed or furnished
before the date of this Agreement) shall be deemed to modify information in
Purchaser SEC Reports as of an earlier date.

                    3.5. Tender Offer and Financing. As of the date hereof,
there are no other (i) capital raising or financing transactions material to
Purchaser and its Subsidiaries taken as a whole or (ii) extraordinary
transactions, such as a merger, reorganization or liquidation, involving
Purchaser or any of its Subsidiaries or a purchase, sale or transfer of a
material amount of assets of any of Purchaser or any of its Subsidiaries,
contemplated by, or to be entered into or consummated by, Purchaser and its
Subsidiaries, except for the transactions contemplated by this Agreement, the
Tender Offer and/or the Financing.

                    3.6. Other. Purchaser acknowledges that, except as expressly
set forth in this Agreement, there are no representations or warranties of any
kind, express or implied, with respect to any Seller, any Seller’s Subsidiaries,
any Seller’s Business, or any other matter.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLERS

                    As a material inducement to Purchaser to enter into this
Agreement, complete the purchase of Preferred Stock and issue and sell the
Notes, each Seller, severally and not jointly, represents and warrants to
Purchaser that:

                    4.1. Organization and Corporate Power. Such Seller is a
partnership organized, validly existing and in good standing under the laws of
its jurisdiction of formation. Such Seller has all requisite partnership power
and authority to enter into this Agreement and the Registration Rights
Agreements and to carry on its business as now conducted.

--------------------------------------------------------------------------------



5

                    4.2. Ownership of Securities. Such Seller has good and valid
title to all of the shares of Preferred Stock set forth opposite such Seller’s
name as listed on Schedule A. At the Closing, such Seller shall convey to
Purchaser the Preferred Stock free and clear of any and all mortgages, pledges,
security interests, liens or other encumbrances or charges of any kind, except
as may arise out of, or in connection with, this Agreement and/or any federal or
state securities law, or policies of Purchaser, that would restrict the
purchase, sale or transferability of the shares of Preferred Stock owned by such
Seller.

                    4.3. Authorization; No Breach.

                    (a) Such Seller and the general partner of such Seller have
duly authorized the execution, delivery and performance of this Agreement and
the Registration Rights Agreement. Each of this Agreement and the Registration
Rights Agreement has been duly executed and delivered by such Seller and
constitutes a legal, valid and binding obligation of such Seller, enforceable in
accordance with its terms, subject to the availability of equitable remedies and
to the laws of bankruptcy and other similar laws affecting creditors’ rights
generally.

                    (b) The execution, delivery and performance by such Seller
of this Agreement and the Registration Rights Agreement do not and will not (i)
conflict with or result in a breach of the terms, conditions or provisions of or
(ii) constitute a default under, or result in a violation of, or require any
authorization, consent, approval, exemption or other action by or notice to any
court or administrative or governmental body (other than the Securities and
Exchange Commission in connection with the Registration Rights Agreement)
pursuant to, (A) any law, statute, rule or regulation to which such Seller is
subject, (B) any formation or other organizational document of such Seller or
(C) any agreement, instrument, order, judgment or decree to which such Seller is
a party or by which it is bound, except, in the case of clauses (A) and (C)
above, for any such conflict, breach, default, violation, required action or
notification that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

                    4.4. Purchase for Investment. Each Seller represents that
such Seller is purchasing the Notes for its own account or for one or more
separate accounts maintained by it and not with a view to the distribution
thereof in violation of the Securities Act. Each Seller understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law.

                    4.5. Accredited Investor.

                    (a) Each Seller is an “accredited investor” within the
meaning of Rule 501(a) promulgated under the Securities Act.

--------------------------------------------------------------------------------



6

                    (b) Each Seller further represents that (i) it has received
or has had full access to all the information it considers necessary or
appropriate to make an informed investment decision, for purposes of Purchaser’s
compliance with the Securities Act, with respect to the Notes to be purchased by
such Seller under this Agreement, and (ii) it has had the opportunity to ask
questions of Purchaser and it has received answers concerning the terms and
conditions of the sale of the Notes and to obtain additional information (to the
extent Purchaser possesses such information or could acquire it without
unreasonable effort or expense).

                    (c) Each Seller acknowledges that, except as expressly set
forth in this Agreement, there are no representations or warranties of any kind,
express or implied, with respect to Purchaser and its Subsidiaries, their
Business, the terms of the sale of the Notes or any other matter.

                    4.6. ERISA. Each Seller represents and warrants that it is
not, and is not acting on behalf of, a “benefit plan investor” within the
meaning of Section 3(42) of ERISA.

ARTICLE V
COVENANTS

                    5.1. Standstill. No Seller shall (and shall not assist or
knowingly encourage others (other than portfolio companies) to), or with respect
to portfolio companies under its control or on whose board or governing body a
representative of such Seller or its affiliated funds sits, no Seller shall
instruct, or propose to, any such portfolio company to, or shall permit any of
its affiliated funds to, until the date that is the earlier of (x) two years
from the occurrence of the Closing and (y) the date another Person publicly
proposes an acquisition of all or substantially all of the voting equity or
assets of Purchaser: (a) submit to Purchaser or propose to Purchaser’s
stockholders the acquisition (by merger, tender offer, statutory share exchange
or other business combination) of Purchaser, except if Purchaser shall have
requested in writing in advance the submission of such proposal; (b) make or
conduct any “solicitation” of “proxies” (as such terms are defined or used in
Regulation 14A under the Exchange Act) or become a “participant” in an “election
contest” (as such terms are defined or used in Rule 14a-11 under the Exchange
Act) with respect to Purchaser; (c) initiate, propose or otherwise solicit
Purchaser’s stockholders for the approval of one or more stockholder proposals
with respect to Purchaser as described in Rule 14a-8 under the Exchange Act; (d)
acquire control of Purchaser or participate in or knowingly encourage the
formation of any “group” (within the meaning of Section 13(d)(3) of the Exchange
Act) which owns or seeks to acquire voting securities of Purchaser that would
require the filing of a Schedule 13D; (e) call or seek to have called any
meeting of the stockholders of Purchaser or execute any written consent in lieu
of a meeting of holders of common stock of Purchaser; (f) seek election or seek
to place a director on the Board of Directors of Purchaser or seek the removal
of any director of the Board of Directors of Purchaser; or (g) make any public
announcement with respect to any of the foregoing. Notwithstanding the
foregoing, this Section 5.1 shall terminate and be of no further force or effect
upon the occurrence of an Event of Default (as defined in the Indenture) under
the Notes. The obligations of each Seller under this Section 5.1 shall be
several and not joint. For purposes of this Section 5.1, with respect to the
Chase Seller, the term “Seller” and “Seller and its affiliated fund” shall mean
the J.P. Morgan Partners business unit of JPMorgan Chase & Co., and shall not
include any other private equity business (including One Equity Partners) or any
other affiliate of J.P. Morgan Partners (BHCA), L.P.

--------------------------------------------------------------------------------



7

                    5.2. Confidentiality. Each party hereto shall keep
confidential and shall not disclose any information about any other party hereto
or their respective controlled Affiliates in its possession as of the Closing
except (a) to the extent such information is in the public domain other than as
a result of a breach of this Section 5.2 by any such party, (b) as required by
law, regulation or judicial or other legal process and (c) to the extent
necessary to inform such party’s investors and Affiliates about the sale of the
Preferred Stock and the purchase of the Notes; provided that each party may
disclose such information to such party’s directors, officers and employees who
have a reasonable need to know such information and to such party’s advisors
(including attorneys, accountants, consultants and financial advisors).

                    5.3. Continuation of D&O Insurance and Indemnification.

                    (a) Purchaser agrees that all rights to indemnification for
liabilities, and all limitations with respect to liability, existing in favor of
the Apollo Directors under the provisions in Purchaser’s certificate of
incorporation or otherwise under Purchaser’s bylaws or any indemnification
agreement in effect as of the Closing Date shall survive the Closing and shall
continue in full force and effect, without any material amendment thereto, for a
period of six years from the Closing Date to the fullest extent permitted by
law; provided, however, that in the event any claim is asserted or made within
such six-year period, all such rights, liabilities and limitations in respect of
any such claim shall continue until disposition thereof.

                    (b) For a period of six years from the Closing Date,
Purchaser shall maintain in effect directors’ and officers’ liability insurance
covering each Apollo Director for acts or omissions occurring prior to the
Closing Date on terms with respect to such coverage and amounts no less
favorable than those of such policy then in effect with respect to each director
on Purchaser’s board of directors who are not Apollo Directors.

                    (c) If Purchaser or any of its successors or assigns (i)
consolidates with or merges into any other Person and shall not be the
continuing or surviving corporation or entity in such consolidation or merger or
(ii) transfers all or substantially all of its properties and assets to any
Person, then and in either such case, proper provision shall be made so that the
successors and assigns of Purchaser shall assume the obligations of Purchaser
set forth in this Section 5.3.

                    (d) The rights of each Apollo Director hereunder shall be in
addition to any other rights such Apollo Director may have under applicable Law,
agreement or otherwise. The provisions of this Section 5.3 shall survive the
Closing and expressly are intended to benefit each of the Apollo Directors,
their heirs and representatives.

                    5.4. No Tender of Common Stock. Each Seller hereby agrees
that it shall not tender any shares of Common Stock held by such Seller (nor
shall such Seller cause any of its Affiliates to tender any shares of Common
Stock any such Affiliates may hold; for the avoidance of doubt, it is understood
that there shall be no liability to the Chase Seller hereunder if an Affiliate
of such Chase Seller (such as J.P. Morgan Securities Inc.) tenders such shares
without having been caused to do so by such Chase Seller) into the Tender Offer.

--------------------------------------------------------------------------------



8

                    5.5. ERISA. Each Seller agrees that it will not become, and
will not act on behalf of, a “benefit plan investor” within the meaning of
Section 3(42) of ERISA, so long as such Seller holds an interest in any Notes.

                    5.6. Tax. The parties intend to treat the purchases of
Preferred Stock pursuant to this Agreement as part of a single transaction. The
parties will treat such purchases of the Sellers’ Preferred Stock for all tax
purposes as a sale or exchange of such Preferred Stock pursuant to Section
302(b) of the U.S. Internal Revenue Code. If, notwithstanding the foregoing, any
withholding tax is assessed against the Purchaser or any of its Affiliates with
respect to the purchases of Preferred Stock pursuant to this Agreement, then,
except to the extent the Sellers have satisfied or then satisfy the liability
resulting from such withholding, Sellers shall promptly pay to the Purchaser the
full amount of such liability (including any related interest and penalties).

                    5.7. Further Assurances. Each party agrees to take or cause
to be taken such further actions, and to execute, deliver and file or cause to
be executed, delivered and filed such further documents and instruments, and to
obtain such consents, as may be reasonably required or requested by the other
party in order to effectuate fully the purposes, terms and conditions of this
Agreement.

ARTICLE VI
EXPENSES, ETC.

                    6.1. Transaction Expenses. Each Seller shall be responsible
for its own costs and expenses (including attorneys’ fees) in connection with
the transactions contemplated hereby and in connection with any amendments,
waivers or consents under or in respect of this Agreement, the Preferred Stock,
the Notes, the Indenture, the Registration Rights Agreement or any Subsidiary
Guarantee.

                    6.2. Survival. The obligations of Purchaser and the Sellers
under this Article VI will survive the payment or transfer of any Preferred
Stock or Note, the enforcement, amendment or waiver of any provision of this
Agreement, the Indenture, the Registration Rights Agreement or any Subsidiary
Guarantee, and the termination of any of the foregoing agreements or guarantees.

ARTICLE VII
MISCELLANEOUS

                    7.1. Entire Agreement; Consent to Amendments and
Assignments.

                    (a) This Agreement contains the entire understanding of the
parties with respect to the matters described herein. There are no restrictions,
agreements, promises, warranties, covenants or undertakings between the parties
with respect to the subject matter herein other than those expressly set forth
herein.

--------------------------------------------------------------------------------



9

                    (b) Except as otherwise expressly provided herein, the
provisions of this Agreement may not be amended, waived or modified without the
prior written consent of Purchaser and each Seller, and such amendment, waiver
or modification shall be binding on all of the parties to this Agreement. No
party hereto shall be permitted to assign this Agreement without the prior
written consent of all of the other parties hereto. Any purported assignment or
delegation by any party in violation of the foregoing shall be null and void ab
initio and of no force and effect.

                    (c) The failure of a party to insist upon strict adherence
to any term of this Agreement on any occasion shall not be considered a waiver
of such party’s rights or deprive such party of the right thereafter to insist
upon strict adherence to that term or any other term of this Agreement.

                    7.2. Survival of Representations and Warranties. All
representations and warranties contained herein or made in writing by any party
in connection herewith shall survive the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby.

                    7.3. Successors and Assigns. Except as otherwise expressly
provided herein, all covenants and agreements contained in this Agreement by or
on behalf of any of the parties hereto shall bind and inure to the benefit of
the respective successors and assigns of the parties hereto whether so expressed
or not.

                    7.4. Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.

                    7.5. Counterparts; Facsimile and Email Transmission. This
Agreement may be executed simultaneously in multiple counterparts, any one of
which need not contain the signatures of more than one party, but all such
counterparts taken together shall constitute one and the same Agreement. Each
party to this Agreement agrees that its own telecopied or emailed signature will
bind it and that it will accept the telecopied or emailed signature of each
other party to this Agreement.

                    7.6. Descriptive Headings; Interpretations. The descriptive
headings of this Agreement are inserted for convenience only and do not
constitute a Section of this Agreement. The use of the word “including” in this
Agreement shall be by way of example rather than by limitation.

                    7.7. Governing Law.

                    (a) This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdiction) that would cause application of the
laws of any jurisdiction other than the State of New York.

--------------------------------------------------------------------------------



10

                    (b) Purchaser and Sellers irrevocably and unconditionally
submit to the exclusive jurisdiction of any New York State Court or Federal
Court sitting in New York, and any court having jurisdiction over appeals or
matters heard in such courts, in any action or proceeding arising out of,
connected with, related to or incidental to the relationship, established
between them in connection with this Agreement, whether arising in contract,
tort, equity or otherwise, or for recognition or enforcement of any judgment,
and each of the parties hereto irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding shall be heard and determined
in such state court or, to the extent permitted by law, in such federal court.
Purchaser and Sellers agree that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Purchaser and
Sellers waive in all disputes any objection that it may have to the location of
the court considering the dispute.

                    (c) Purchaser and Sellers irrevocably consent to the service
of process of any of the aforementioned courts in any such action or proceeding
by the mailing of copies thereof by registered or certified mail, postage
prepaid, to their respective notice addresses specified herein, such service to
become effective ten (10) business days after such mailing. Purchaser and
Sellers irrevocably waive any objection (including, without limitation, any
objection of the laying of venue or based on the grounds of forum non
conveniens) which it may now or hereafter have to the bringing of any such
action or proceeding with respect to this Agreement in any jurisdiction set
forth above. Nothing herein shall affect the right to serve process in any other
manner permitted by law.

                    (d) THE PARTIES WAIVE TRIAL BY JURY.

                    7.8. Notices. All notices, demands or other communications
to be given or delivered under or by reason of the provisions of this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally to the recipient, sent to the recipient by reputable express courier
service (charges prepaid) or mailed to the recipient by certified or registered
mail, return receipt requested and postage prepaid. Such notices, demands and
other communications shall be sent as follows:

 

 

 

 

(a)

If to Purchaser:

 

 

 

 

 

United Rentals, Inc.

 

 

Five Greenwich Office Park

 

 

Greenwich, CT 06831

 

 

Attention: Roger Schwed, Esq.

 

 

Fax No.: (203) 618-7252

 

 

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

 

 

Simpson Thacher & Bartlett LLP

 

 

425 Lexington Ave.

 

 

New York, NY 10017

 

 

Attention: Gary Horowitz

 

 

                 Eric Swedenburg

 

 

Fax No.: (212) 455-2502


--------------------------------------------------------------------------------



11

 

 

 

 

(b)

If to any Seller:

 

 

 

Apollo Seller:

 

 

c/o Apollo Investment Fund IV, L.P.

 

 

9 West 57th Street

 

 

New York, NY 10019

 

 

Attention: Andrew Africk

 

 

Fax No.: (212) 515-3288

 

 

and

 

 

 

 

 

Chase Seller:

 

 

c/o CCMP Capital Advisers, LLC

 

 

245 Park Avenue, 16th Floor

 

 

New York, NY 10167

 

 

Attention: Richard Jansen

 

 

Fax No.: (917) 464-9569

 

 

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

 

 

O’Melveny & Myers LLP

 

 

Times Square Tower

 

 

7 Times Square

 

 

New York, NY 10036

 

 

Attention: David Pommerening

 

 

                 Paul Scrivano

 

 

Fax No.: (212) 326-2061

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

                    7.9. Third Party Rights. Except as provided in Section 5.3,
this Agreement shall not confer any rights or remedies upon any Person, other
than the parties hereto and their respective heirs, successors, and assigns.

                    7.10. Interpretation. Each party acknowledges that it was
represented by counsel and there shall be no presumption against either party in
the interpretation of the language of this Agreement.

                    7.11. Definitions. For the purposes of this Agreement, the
following terms have the meanings set forth below:

                    “Affiliate” of any particular person or entity shall mean
any other person or entity controlling, controlled by or under common control
with such particular person or entity.

                    “Agreement” shall have the meaning assigned to such term in
the preamble hereto.

                    “Apollo Directors” shall have the meaning assigned to such
term in Section 2.2(b)(iii).

--------------------------------------------------------------------------------



12

                    “Apollo Sellers” shall have the meaning assigned to such
term in the preamble hereto.

                    “Business” shall mean the business conducted or proposed to
be conducted by Purchaser and its Subsidiaries at Closing.

                    “Chase Seller” shall have the meaning assigned to such term
in the preamble hereto.

                    “Closing Date” shall have the meaning assigned to such term
in Section 2.1.

                    “Closing” shall have the meaning assigned to such term in
Section 2.1.

                    “Common Stock” shall have the meaning assigned to such term
in the Recitals to the Agreement.

                    “ERISA” shall mean the Employee Retirement Income Security
Act of 1974, as amended from time to time, and the rules and regulations
promulgated thereunder from time to time in effect.

                    “Financing” shall mean the credit facilities provided to
Purchaser under the Credit Agreement, dated as of June 9, 2008, among Bank of
America, N.A., as Agent, Purchaser and the other lenders and Purchaser
subsidiaries party thereto.

                    “Governmental Entity” shall mean any court or any
governmental entity, commission, board, bureau, agency, instrumentality,
authority, body or other governmental entity, domestic or foreign.

                    “Indenture” shall have the meaning assigned to such term in
Section 1.1.

                    “Law” shall mean any applicable federal, foreign, national,
provincial, supranational, state, local or similar statute, law (including
common law), ordinance, regulation, rule, code, order, requirement or rule of
law, in each case, of any Governmental Entity.

                    “Material Adverse Effect” shall mean (i) when used in
connection with a Seller, a material adverse effect on (a) the ability of such
Seller to perform its obligations under this Agreement or the Registration
Rights Agreement or (b) the validity or enforceability as to such Seller of this
Agreement, the Indenture, the Registration Rights Agreement or the Notes and
(ii) when used in connection with Purchaser, a material adverse effect on (a)
the business, operations, affairs, financial condition, assets or properties of
Purchaser and its Subsidiaries taken as a whole, or the ability of Purchaser to
perform its obligations under this Agreement, the Indenture, the Registration
Rights Agreement or the Notes, or (b) the validity or enforceability as to
Purchaser of this Agreement, the Indenture, the Registration Rights Agreement or
the Notes.

                    “Notes” shall have the meaning assigned to such term in
Section 1.1.

--------------------------------------------------------------------------------



13

                    “Person” shall mean an individual, a partnership, a limited
liability company, a corporation, an association, a joint stock company, a
trust, a joint venture, an unincorporated organization and a governmental entity
or any department, agency or political subdivision thereof.

                    “Preferred Stock” shall have the meaning assigned to such
term in the Recitals to the Agreement.

                    “Purchase and Sale” shall have the meaning assigned to such
term in Section 1.2.

                    “Purchaser SEC Reports” shall have the meaning assigned to
such term in Section  3.4.

                    “Purchaser” shall have the meaning assigned to such term in
the preamble hereto.

                    “Registration Rights Agreement” shall mean the Registration
Rights Agreement, dated as of the Closing Date, in the form attached hereto as
Exhibit B.

                    “Sellers” shall have the meaning assigned to such term in
the preamble hereto.

                    “Series C Preferred Stock” shall have the meaning assigned
to such term in the Recitals to the Agreement.

                    “Series D-1 Preferred Stock” shall have the meaning assigned
to such term in the Recitals to the Agreement.

                    “Series D-2 Preferred Stock” shall have the meaning assigned
to such term in the Recitals to the Agreement.

                    “Subsidiary” shall mean, with respect to any Person, (i) a
corporation a majority of whose voting stock is at the time, directly or
indirectly, owned by such Person, by one or more Subsidiaries of such Person or
by such Person and one or more Subsidiaries thereof and (ii) any other Person
(other than a corporation), including, without limitation, a partnership,
limited liability company, business trust or joint venture, in which such
Person, one or more Subsidiaries thereof or such Person and one or more
Subsidiaries thereof, directly or indirectly, at the date of determination
thereof, has at least majority ownership interest entitled to vote in the
election of directors, managers or trustees thereof (or other Person performing
similar functions).

                    “Subsidiary Guarantee” shall have the meaning assigned to
such term in the Indenture.

                    “Tender Offer” shall mean the Offer to Purchase by Purchaser
shares of its Common Stock which Purchaser intends to commence in June 2008, as
the same may be amended, supplemented or modified, from time to time.

                    “Trustee” shall have the meaning assigned to such term in
Section 1.1.

                    [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the parties hereto have executed this
Purchase Agreement on the date first written above.

 

 

 

 

UNITED RENTALS, INC.

 

 

 

By:

  /s/ Michael J. Kneeland

 

 

--------------------------------------------------------------------------------

 

 

Name: Michael J. Kneeland

 

 

Title:   Chief Executive Officer

[Purchase Agreement]

--------------------------------------------------------------------------------




 

 

 

 

APOLLO INVESTMENT FUND IV, L.P.

 

 

 

By:

Apollo Advisors IV, L.P., its general partner

 

 

 

 

By:

Apollo Capital Management IV, Inc., its general partner

 

 

 

 

By:

  /s/ Andrew Africk

 

 

--------------------------------------------------------------------------------

 

 

Name: Andrew Africk

 

 

Title:   Vice President

 

 

 

 

APOLLO OVERSEAS PARTNERS IV, L.P.

 

 

 

 

By:

Apollo Advisors IV, L.P., its general partner

 

 

 

 

By:

Apollo Capital Management IV, Inc., its general partner

 

 

 

 

By:

  /s/ Andrew Africk

 

 

--------------------------------------------------------------------------------

 

 

Name: Andrew Africk

 

 

Title:   Vice President

[Purchase Agreement]

--------------------------------------------------------------------------------




 

 

 

 

J.P. MORGAN PARTNERS (BHCA), L.P.

 

 

 

 

By:

CCMP Capital Advisors, LLC, as attorney in fact

 

 

 

 

By:

  /s/ Christopher Behrens

 

 

--------------------------------------------------------------------------------

 

 

Name: Christopher Behrens

 

 

Title:   Managing Director

[Purchase Agreement]

--------------------------------------------------------------------------------



SCHEDULE A

OWNERSHIP OF PREFERRED STOCK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Purchase Price

 

 

 

 

 

 

--------------------------------------------------------------------------------

Owner of Record

 

Number of
Shares

 

Class

 

Cash
Consideration

 

Principal Amount
of Notes

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Apollo Investment Fund IV, L.P.

 

284,726

 

Series C Perpetual Convertible Preferred Stock

 

$

169,967,759

 

$

284,726,000

 

 

 

 

 

 

 

 

 

 

 

Apollo Investment Fund IV, L.P.

 

94,726

 

Series D-1 Perpetual Convertible Preferred Stock

 

$

47,121,730

 

$

78,939,000

 

 

 

 

 

 

 

 

 

 

 

Apollo Overseas Partners IV, L.P.

 

15,274

 

Series C Perpetual Convertible Preferred Stock

 

$

9,117,845

 

$

15,274,000

 

 

 

 

 

 

 

 

 

 

 

Apollo Overseas Partners IV, L.P.

 

5,274

 

Series D-1 Perpetual Convertible Preferred Stock

 

$

2,623,604

 

$

4,395,000

 

 

 

 

 

 

 

 

 

 

 

J.P. Morgan Partners (BHCA), L.P.

 

5,252

 

Series D-1 Perpetual Convertible Preferred Stock

 

$

2,613,327

 

$

4,376,000

 

 

 

 

 

 

 

 

 

 

 

J.P. Morgan Partners (BHCA), L.P.

 

44,748

 

Series D-2 Perpetual Convertible Preferred Stock

 

$

22,260,341

 

$

37,290,000


--------------------------------------------------------------------------------